                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 ISAHA CASIAS,

        Plaintiff,

 v.                                                                No. 16-CV-00056 JCH/SCY

 STATE OF NEW MEXICO DEPARTMENT
 OF CORRECTIONS; TARACINA MORGAN; and
 HERMAN GONZALES,

        Defendants.

                 ORDER GRANTING UNOPPOSED MOTION TO
      EXTEND PAGE LIMITS FOR PLAINTIFF’S REPLY IN SUPPORT OF MOTION
              FOR ATTORNEYS’ FEES AND LITIGATION EXPENSES


       This matter comes before the Court on Plaintiff’s Unopposed Motion to Extend Page Limits

for Reply in Support of Motion for Attorneys’ Fees and Litigation Expenses.

       For good cause shown, the Court GRANTS Plaintiff’s Unopposed Motion to Extend Page

Limits for his Reply in Support of Motion for Attorneys’ Fees and Litigation Expenses. The page

limit for Plaintiff’s Reply in Support of Motion for Attorneys’ Fees and Litigation Expenses is

extended from twelve (12) pages to fifteen (15) pages.

       IT IS SO ORDERED.



                                                          Entered for the Court
                                                          this the 12th day of June, 2019

                                                          /s/ Joel M. Carson III______
                                                          Joel M. Carson III
                                                          United States Circuit Judge
                                                          Sitting by Designation
